Continued Examination Under 37 CFR 1.114
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-8-2021 has been entered.
Claims 22-41 are pending.  Claims 22, 26, 27 and 29-41 are under examination.
 
Election/Restrictions
Claims 23, 24, 25 and 28 remain withdrawn from consideration as drawn to non-elected inventions.

Specification
The disclosure is objected to because of the following informalities: 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  Applicant is directed to pages 13-14 and 58.

Claim Objections
Claim 31 is objected to because of the following informalities:  the claim recites non- elected inventions “pathogens or cancer cells”..  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims  22, 26, 27 and 29-41 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 22 and all claims dependent thereon (26, 27, 29-41), the term “in particular” is indefinite as it is unclear if the language following the recitation is limiting on the claim or not.  Additionally, the claim requires detection of bio luminescence or fluorescence, however no agent is administered to the non-human mammal having properties such that the luminescence or fluorescence can be so measured.
As to claim 22, the claim is indefinite as it does not relate the quantification of the protective response with quantity of the load of sporozoites or growth as set forth in (i) or (ii).  The skilled artisan would be unable to relate quantity in (i) or (ii) to identification of the protective response capacity of the antigen polypeptides.
Regarding claims 22, 27, 29, 30, 32, 33, 37, 40, and all claims dependent thereon, the phrases “in particular”  or “especially” renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 34, 36, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
As to claim 29, the claim states one dose “of lentiviral vector”, which lacks clear antecedent basis in claim 22.  The claim should state “the lentiviral vector”.
As to claim 34, the claim is prima facie obvious in the recitations of “is used” without specifying any specific active steps that set forth how the positive or negative controls are used in the method of claims 22/26 from which it depends.  Additionally, the claim uses multiple acronyms:  CSP,  Pfs25, MSP1, CSP, TRAP, Celtos, SPECT, ICP, Ag11-09, Ag11-10 and TRAP without first specifying what the acronym represents. The claim is indefinite in the lace of antecedent basis for the recitation of “the parasite-induced condition or disease”. The claim also recites an improper list.  The claim should state A, B or C.  Not A or B or C. 
As to claim 35, the claim states “wherein immune-sera in the sample obtained from” is indefinite in that no immune-sera is set forth in the steps of claim 22 and no sample is obtained from the non-human mammal.  The claim must recite active steps and have clear antecedent basis in the prior claim.
	As to claim 36, the claim language lacks clear unambiguous antecedent bases in claim 22. Is the antigenic polypeptide the same or different than that in the vector of claim 22.
	As to claim 37,  it is unclear how the past tense language of the claim properly limits the steps of claim 22.  Additionally, the term “the genome of the lentiviral vector” lacks clear antecedent basis in claim 22.  The claim must recite active steps and have clear antecedent basis in the prior claim.
	As to claim 38, the term “the antigenic polypeptide to be assayed” lacks antecedent basis in the independent claim. 
	As to claim 41, the term “the orthologous gene” lacks antecedent basis in the claim.  The term also does not identify the means by which any particular vaccine candidate is identified in claim 22.  Claim 22 merely states “quantification”.

Claims 26, 32 and 33 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As to claim 26, the claim does not properly further limit the method of claim 22, by the addition of one or more specific steps.  As to claim 32 and 33, the claims do not properly further limit claim 22.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22, 26, 27 and 29-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Charneau et al (WO 2011/138251; of record) in view of  Miller et al (PLOS One, 8(4)2013, e60820.
Charneau et al teach a method of functionally screening protective antigenic polypeptides of a determined pathogen, malaria (Examples, pages 51- 60) comprising the steps of:  a. optionally pre-selecting candidate antigenic polypeptides for the screening by reference to a group of genes, transcripts or proteins identified for a determined pathogen wherein the antigenic polypeptides may constitute putative targets for a humoral and/or cellular immune response. b. providing a lentiviral vector, in particular a HIV-1 based vector, expressing one or more antigenic polypeptide(s) to be assayed for its (their) immunogenic properties (see para # 205), suitable promoters are described (paragraphs 59, 71), codon optimization is described (paragraph 101)   , c. immunizing a non-human mammal in particular a non-human mammal model selected for its susceptibility to infection by the determined pathogen (see paras  # 200-201 and 206) with the lentiviral vector of step b. in immunization dose conditions enabling elicitation of a potent cellular and/or humoral memory response against the antigenic polypeptide(s), d. challenging the immunized non-human mammal of step c. with the pathogen to the immunized non-human mammal of step c. and quantifying the development of the pathogen in the non-human mammal thereby enabling functional identification of the protective response capacity of the antigenic polypeptide (see para # 206).  Charneau et al teach prime boost with pseudotyped vectors non-cross reacting (paragraph 120; 153, 158); dosages are set forth at paragraphs 160 and paragraph 171 teaches that the quantity to be administered depends on the subject to be treated, consideration of the patient, rout of administration and the size of the hose (see paragraph 171), and selection of a variety of potential antigens (see paragraphs 9 and 10; claims 3 and 4 at pages 67-68).  Charneau et al teach that when the immune response includes a humoral response, the response can be shown by any suitable methods, ELISA, FRNT, etc (at paragraph 166), Thus, the  prior art teaches testing of lentiviral vectors with regard to their ability to confer protective immunity. Several construct and various antigens including Plasmodium sporozoite and blood stage antigens have been tested. Charneau et al teach codon optimization of genes for optimal expression (claim 5, page 68).  Charneau et al teach pTRIP derived vectors (see paragraph 173) and immunization in a prime boos (see paragraph 174). Protective efficacy after challenge was monitored by blood stage parasitemia.  Thus, the screening of antigens as claimed in claim 1 steps a-d has been taught by the prior art. Further animals were immunized followed by a challenge with a pathogen (# 206).  Charneau et al differ by not challenging the non-human mammal with parasites expressing a constitutive fluorescent marker and detecting bioluminescence or blood stage parasites.
 Miller et al teach a transgenic P. yoelii parasite expressing the reporter protein luciferase throughout the life cycle of the parasite.  In vivo bioluminescent imaging of the parasites allows for quantitative analysis of liver state burden and parasite development that is comparable to quantitative RT-PCR analysis of liver infection.  both BALB/cJ and C57BL/6 mice show comparable infection and bioluminescent imaging can be used to monitor protective efficacy of immunization.  Miller et al teaches that the rapid simple and non-invasive method for monitoring infection in the liver provides for an efficient system to screen an evaluate the effects of anti-malarial inventions in vivo and in real time (see abstract, page 1).  Miller et al teach immunization with prime-boost, and challenge with 5x104 sporozoites and protection was evaluated via bioluminescent imaging and blood smears I page 4, column 1).
 Therefore,  it would have been obvious to one skilled  in the art, at the time of invention, to use the screening as well as evaluate the protective immune response  and quantify those antigens (para # 207) using the GFP-labeled sporozoites of Miller et al because Miller et al teach the GFP system is a rapid simple and non-invasive method for monitoring infection in the liver provides for an efficient system to screen an evaluate the effects of anti-malarial inventions in vivo and in real time it would help to find suitable candidate vaccine antigens for protecting malaria by identifying and evaluating corresponding protective genes in Plasmodium falciparum, Plasmodium vivax, Plasmodium malariae, Plasmodium ovale or Plasmodium knowlesi.  As such, the claimed invention is prima facie obvious over the art.
It is noted that elements following the recitation of “in particular”, “such as”, “including” or “especially” are not seen as limiting the subject matter and have not been given patentable weight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA DUFFY whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA DUFFY/Primary Examiner, Art Unit 1645